              Case 1:20-cv-05240-LJL Document 47 Filed 08/19/20 Page 1 of 2




                                                                                                  TAGLaw International Lawyers

                                                                                                      Benjamin LaFrombois, Esq.
                                                                                                               Direct Telephone
                                                                                                                  920-233-4704
                                                                                                    blafrombois@vonbriesen.com
August 19, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl St., Room 701
New York, NY 10007

        Re:      Convergen Energy WI, LLC v. L’Anse Warden Electric Company, LLC
                 Case No. 1:20-cv-05240-LJL

Dear Judge Liman:

        Our firm represents Convergen Energy WI, LLC (“CEW”) in the above-referenced action,
which is related to Case No. 1:20-cv-3746-LJL.1 I write to update the Court regarding the current
status of the arbitration to take place with the American Arbitration Association (“AAA”) between
CEW and L’Anse Warden Electric Company, LLC (“L’Anse”). The Court’s recent Order in Case No.
1:20-cv-3746-LJL permitted the aforementioned arbitration to continue. Dkt. No. 109. There remains
before this Court CEW’s fully briefed motion for interim relief. Dkt. No. 6 in Case No. 1:20-cv-
05240-LJL.

               Relevant Procedural Background and Current Status of Arbitration

        On June 4, 2020, CEW (the owner of the Pellet Plant) filed an arbitration demand with the
American Arbitration Association (“AAA”) against L’Anse (the owner of the Power Plant) seeking
to recover payments due under the January 31, 2020 Engineered Fuel Pellet Supply Agreement
(“Supply Agreement”) (Dkt. No. 64-1). See Dkt. No. 109 at 5. The arbitration demand asserts that
L’Anse requested and received pellets but failed to pay for them as required under the Supply
Agreement. Id. At the time, CEW sought $235,223.50 plus additional amounts as they become due,
interest, fees, costs, and punitive damages. Dkt. No. 64-3. After the arbitration demand was filed
L’Anse continued to request and receive pellets without paying for them. Dkt. No. 67 ¶¶ 5-6; cf. Dkt.
No. 109 at 5. The monetary damages for unpaid invoices now exceeds $526,000 and other,
irreparable damages continue to accrue.2


1
 References to the docket in this letter are to the docket of Case No. 1:20-cv-3746-LJL unless otherwise noted.
2
 In addition, L’Anse has recently stopped requesting pellets in breach of the Supply Agreement. Upon information and
belief, L’Anse has purchased pellets from a CEW competitor in further breach of the Supply Agreement. CEW intends to
add these claim to its arbitration demand and increase its arbitration damages demand accordingly. CEW does not
anticipate a need to raise these claim in Case No. 1:20-cv-05240-LJL.

                        55 Jewelers Park Drive, Suite 400   Neenah, WI 54956   920-233-6794
           Case 1:20-cv-05240-LJL Document 47 Filed 08/19/20 Page 2 of 2
Hon. Lewis J. Liman
August 19, 2020
Page 2 of 2

        On June 17, the AAA sent correspondence to counsel for CEW and L’Anse which outlined
the requirements and due dates in the arbitration. Exhibit A (June 17, 2020 S. Gomez ltr. to B.
LaFrombois and M. Stolper). Shortly thereafter, on June 23, 2020, L’Anse (along with its co-
Plaintiffs) filed a Motion to Stay Arbitration in Case No. 1:20-cv-3746-LJL. While this Motion to
Stay was pending, L’Anse refused to cooperate with AAA and CEW and refused to take the necessary
steps required to proceed with arbitration. In particular, L’Anse did not respond to the arbitration
demand and failed to cooperate in the selection of an arbitrator by the deadlines set by the AAA.

        On August 5, 2020, this Court denied, in Case No. 1:20-cv-3746-LJL, the Defendants’ Motion
to Stay. Dkt. No. 109. On August 12, after AAA was notified that the Motion to Stay was denied,
AAA informed CEW and L’Anse that AAA would proceed with administration of the case. Exhibit
B (Aug. 12, 2020 S. Gomez email to B. LaFrombois, M. Stolper, et al.). In particular the AAA
informed the parties that their arbitrator selection lists shall be due by August 19, 2020.

       Counsel for L’Anse requested a two-week extension to submit the arbitrator selection lists
because of “[o]ther work commitments.” Exhibit C (Aug. 13, 2020 M. Stolper email to S. Gomez, et
al.). AAA agreed to extend the date by which L’Anse shall file its arbitrator list to August 26, 2020.
Exhibit D (Aug. 14, 2020 S. Gomez email to M. Stolper, et al.). Pursuant to AAA Commercial
Arbitration Rule 6, once an arbitrator has been selected, a preliminary hearing will be scheduled as
soon as practicable.

        CEW will inform the court, by future letter, of arbitration events, such as the appointment of
an arbitrator and when a preliminary hearing is scheduled, while CEW’s motion for injunctive relief
is pending before this Court. Dkt. No. 6 in Case No. 1:20-cv-05240-LJL.

Very truly yours,
von BRIESEN & ROPER, s.c.



Benjamin LaFrombois, Esq.
BDL:sf
Encs.

cc: Counsel of Record via ECF
